Citation Nr: 0120891	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  94-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.R., D.N., and L.J.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1976.

This appeal arises from a rating decision of November 1992 
from the Jackson, Mississippi, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In a November 1997 decision, the Board 
determined that new and material evidence had been received 
to reopen a claim for service connection for a psychiatric 
disorder.  The case was remanded to the RO to consider the 
service connection issue.  The case was subsequently returned 
to the Board and in December 1998, the case was again 
remanded to the RO to locate missing volumes of the veteran's 
claims file.  The missing volumes of the claims file were 
located and the case was returned to the Board for 
consideration.  In March 2000, the case was again remanded in 
order to obtain additional service medical records and a VA 
medical opinion.  The requested development has been 
accomplished to the extent possible.

The veteran presented testimony before a member of the Board 
in June 1997.  See 38 U.S.C.A. § 7107(c) (West Supp. 2001).  
In September 1998, he was advised that the Board member who 
conducted the hearing would be unable to participate in 
deciding the appeal and that he could have another hearing.  
In October 1998, he stated that he did not want another 
hearing. 


FINDING OF FACT

Schizophrenia did not have its onset during active service or 
within one year following the veteran's separation from 
service and did not result from disease or injury in service.



CONCLUSION OF LAW

The veteran is not entitled to service connection for a 
psychiatric disorder, claimed as schizophrenia.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a), 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Service personnel records dated in July 1975 disclose that 
the veteran required constant supervision and complained that 
he should not have to work with the rest of the engine room 
crew.  His service medical records show that he was diagnosed 
as having a situational reaction and history of drug abuse in 
September 1975.  At that time, he complained of family 
problems, leading to irrational behavior and bringing drugs 
aboard ship.

A December 1975 military memorandum indicated that the 
veteran had a history of smoking marijuana 3 times weekly 
from 1971 to November 1975; smoking hashish 3 to 4 times in 
August 1975; taking Seconal 3 times total in July 1975; 
taking Serax 3 times total from May 1975 to July 1975; 
snorting heroin 2 times from November 1975 to December 1975; 
taking opiates 4 times total from April 1975 to November 
1975; and smoking Buddha 4 to 5 times total from October 1975 
to November 1975.  He was seen by a medical officer in 
December 1975, and an impression of psychological dependence 
was provided.  It was recommended that he be transferred to 
the Naval Drug Rehabilitation Center.  A statement from the 
veteran's counselor at the Naval Drug Rehabilitation Center 
indicated that he satisfactorily dealt with his drug 
involvement and had potential to finish his enlistment. 

On evaluation in January 1976, it was noted that the veteran 
had been abusing drugs for approximately five years.  The 
diagnosis was drug dependence.  Service personnel records 
show that in February 1976 the veteran needed constant 
supervision, was constantly tardy coming to work, and was 
very sloppy in his dress.  In July 1976, it was noted that he 
did not seek companionship or camaraderie and kept to 
himself, creating an impression that he disliked his 
situation.

In September 1976, the veteran was diagnosed as having 
situational depression.  His symptoms included an upset 
stomach, worsened by thinking of his problems, i.e., the 
pregnancy of his girlfriend and an unwanted administrative 
discharge.  He also complained of headaches and was diagnosed 
as having a histrionic personality in September 1976.  

On neuropsychiatric evaluation on September 24, 1976, the 
veteran complained of headaches associated with situational 
stress.  He felt that his administrative discharge was 
unjust.  He had legal difficulties over the past year related 
to possession and illegal drugs, theft, etc.  On mental 
status examination, he was alert and oriented.  He held his 
head in his hands and moaned.  His judgment and insight were 
impaired by immaturity.  There was no evidence of psychosis, 
disabling neurosis, brain syndrome, or homicidal intent.  An 
immature personality disorder, mild, was diagnosed.  The 
examiner indicated that the veteran could adapt if he was 
motivated, but he was not.  In October 1976, it was noted 
that the veteran was still reacting to situational stress 
with mild insomnia, anorexia, and headaches.   He was on 
medication, including Valium.

Post-service treatment records show that the veteran was 
employed in December 1977, and that he fractured his foot on 
the job.  He had this job as a carpenter apprentice for eight 
months.  Prior to that, he worked for two months doing labor.  
The veteran was apparently awarded Social Security 
Administration (SSA) due to his work-related injury in April 
1980.

The veteran was treated for alcohol addiction beginning in 
June 1979 at the Marion, Indiana, VA Medical Center (VAMC).  
On July 3, 1979, he was diagnosed as having habitual 
excessive drinking, psychosis with drug or poison 
intoxication, probable paranoid behavior from phencyclidine 
(PCP), and anxiety.  He had no known periods of sobriety, and 
remarked that drug involvement contributed to his discharge 
from service.  On July 31, 1979, an examiner indicated that a 
schizophrenic disorder had to be ruled out.  The veteran was 
referred for psychological testing.  This testing, conducted 
in August 1979, showed no signs of actual psychosis.  The 
psychologist stated that "[a]t worst one might consider a 
possible borderline type of syndrome but it certainly is not 
full-blown at this time."  Thereafter, the July 31, 1979, 
examiner concluded that the psychological testing did not 
indicate a schizophrenic illness and that there were no 
clinical manifestations of schizophrenic illness.  The 
assessment was possibility of chronic alcoholic hallucinosis. 

The veteran was afforded a VA psychiatric examination in 
August 1979.  He gave a history of hearing voices and feeling 
nervous and paranoid since 1978.  He had not been employed 
since December 1977, when he fractured his toe.  The examiner 
diagnosed alcoholic psychosis, alcoholic deterioration.

Associated with the claims folder is a December 1979 letter 
from the Gary Community Mental Health Center to the veteran 
indicating that he had expressed an interest in the service 
provided by the center.  It was noted that he was not 
currently receiving services at the center.

The veteran was diagnosed as having probable schizophrenia, 
disorganized, sub-chronic, upon VA hospitalization from March 
to April 1981.  He was diagnosed as having paranoid 
schizophrenia during VA hospitalization in May 1981, at which 
time he gave a history of hearing voices since 1978.

Treatment records from the Mississippi State Hospital show 
that the veteran was diagnosed as having schizophrenia, 
chronic undifferentiated type, in January 1982. H.R. Nail, 
M.D. stated that he had been suffering from schizophrenic 
illness for many years.  He continued to be treated for this 
condition through December 1982.

Upon VA hospitalization from October to November 1982, the 
veteran was diagnosed as having organic delusional syndrome 
with acute exacerbation, manifested by delusions and 
hallucinations due to prolonged use of alcohol.

In December 1982, the veteran was awarded SSA disability 
benefits.  The evidence considered by SSA included records 
from VA, Mississippi State Hospital, and Southwest Mental 
Health Center.  It was determined that the veteran's nervous 
condition became disabling in March 1981.

The veteran was treated for alcohol dependency at Belmont 
House from December 1982 to January 1983.  He also had 
problems with his schizophrenia.

Treatment records from the Southwest Mississippi Mental 
Health Center show that the veteran was treated for 
schizophrenia, chronic undifferentiated type, from February 
to March 1983.  In May 1983, Louise Hux, R.N. reported that 
he had been treated at that facility since May 1981 and that 
his diagnosis was schizophrenia disorder, paranoid type.

During VA hospitalization from June to August 1983, 
psychological testing revealed that the veteran suffered from 
schizophrenia, paranoid type.  He was diagnosed as having 
paranoid schizophrenia during VA hospitalizations from 
October to November 1983, in January and August 1984, from 
October to November 1985, and in March, July, and October 
1986.  In October 1986, the veteran told a social worker to 
be sure to state in his social history that he began having 
paranoid ideations while he was in the Navy. 

In an October 1986 statement, Benton E. Hewitt, M.D. stated 
that he treated the veteran for a nervous condition from 
December 1976 to February 1977, on about three occasions.  
However, the veteran moved before a definite diagnosis could 
be made and his file had been lost.  Similarly, in June 1987 
Dr. Hewitt reported that he treated the veteran for some type 
of anxiety in December 1976 and February 1977 and that he 
referred the veteran for mental health counseling, but no 
report was ever received. 

The veteran was afforded a VA psychiatric examination in July 
1987.  The diagnosis was chronic paranoid schizophrenia.  The 
veteran was also diagnosed as having paranoid schizophrenia 
during VA hospitalizations in September 1987, January 1988, 
and April 1989. 

In January 1989, Dr. Hewitt stated that he treated the 
veteran for nervous trouble in December 1976 and February 
1977.  The veteran was nervous and thought he heard people 
talking about him.  A tentative diagnosis of paranoia was 
made, but he was sent to mental health for confirmation.  No 
reports were ever received, and Dr. Hewitt did not again 
treat the veteran.  

The veteran reported that he was treated at Gary Community 
Mental Health after seeing Dr. Hewitt; however, efforts to 
obtain these records by the RO were unsuccessful.

In April 1990, [redacted], a counselor from a college 
where the veteran attended a woodworking class in 1977, 
reported that the veteran was dismissed from the program 
because he had problems getting along with others and slept 
during class.

In April 1990, Larry Ray, L.C.S.W. reported that he had known 
the veteran for many years and thought the most accurate 
diagnosis for his psychiatric disorder was a schizophrenic 
disorder, paranoid type.

At a personal hearing at the RO in October 1990, the veteran 
testified that he began having problems during active 
service.  He thought that people were watching him and he 
began drinking and hearing voices.  He also got into fights 
and had trouble sleeping.  Concerning his employment, he 
testified that he lost his job after service because he kept 
getting into fights.  The veteran's brother also testified 
that he noticed changes in the veteran's behavior after he 
returned from service. 

A VA social worker reported in October 1990 that the 
veteran's VA records dated back to 1979; however, it was his 
understanding that the veteran's psychiatric condition 
predated this period and that "[a]t that time his diagnosis 
consisted of substance abuse as well as psychosis.  It is 
only within the last few years of the 80's that the 
[veteran's] primary diagnosis is that of schizophrenia." 

In December 1990, [redacted] reported that the veteran 
seemed to have a nervous condition and paranoid schizophrenia 
while participating in a training program from 1976 to 1977.  
Also included was a statement signed by 11 people indicating 
that they knew the veteran before and after his service, and 
that after service they noticed that he had a severe nervous 
problem.   

In December 1990, a VA social worker stated that he had 
called Dr. Hewitt concerning his treatment of the veteran in 
1976.  Dr. Hewitt reported that he treated the veteran a 
couple of times and referred him to the local mental health 
center as a "possible schizophrenic."  He considered the 
veteran to be unemployable at that time.  

In June 1991, a VA examiner noted the veteran's report of 
having been diagnosed as having a hysterical personality 
during service.  The examiner stated that this may have been 
the prodromal phase of his current psychiatric illness, i.e., 
chronic schizophrenic process.

A VA neuropsychologist reported in September 1991 that to his 
knowledge neither drug nor alcohol abuse could cause 
schizophrenia, although they could aggravate it. 

In a September 1991 sworn statement, P.C. stated that she was 
involved in a relationship with the veteran from 1974 to 
1977, and that she noticed that he had changed completely 
after his separation from service, including that he was very 
insecure and paranoid.

Dr. Hewitt reported in October 1991 that he treated the 
veteran for possible schizophrenia in December 1976 and 
February 1977.  His symptoms included feelings that he was 
being talked about and that others were watching him and 
going to hurt him.  He had no records of treatment for the 
veteran.  

In November 1991, Wilfred Rodriguez, M.D. of the Southwest 
Mississippi Mental Health Center reported that veteran 
carried a diagnosis of chronic paranoid schizophrenia and 
that the onset of his symptoms "may" date back to the 1970s 
when he was treated by Dr. Hewitt "because of psychotic 
symptoms." 

Dr. Hewitt reported in November 1991 that he reviewed the 
veteran's VA examination dated in 1987 and his record and 
that his symptoms were the same then as they were from 1976 
to 1977.  He indicated that examination for drugs was 
negative and the veteran denied alcohol use while being 
treated.

In February 1992, the veteran's mother stated that the 
veteran's behavior was different after he returned from 
service.  He kept to himself and accused her of watching him.

In February 1992, Larry Ray, from the Southwest Mississippi 
Mental Health Complex, stated that the veteran was currently 
diagnosed as having a schizophrenic disorder, but there was 
some question as to whether this may or may not have been 
service connected.  The veteran indicated that he had 
problems relating to his peers during service and started 
having auditory hallucinations and becoming quite paranoid.  
Mr. Ray stated that this condition was exacerbated by the 
veteran's use of drugs which then seemed to become the 
primary focus of concern.  Mr. Ray further stated that the 
"information contained in [the veteran's] file here and 
[his] history would lead one to believe that a probably 
diagnosis of Schizophrenic could be more appropriate than one 
of Histrionic Personality Disorder.  I realize the difficulty 
involved in determining a diagnosis."

From January to February 1992, the veteran was hospitalized 
at the Biloxi VAMC for treatment of paranoid schizophrenia.

In a statement received at the RO in June 1992, 15 people 
indicated that they noticed that upon the veteran's 
separation from service he had some kind of nervous condition 
and carried himself in a paranoid, inappropriate manner. 

In October 1992, Dr. Hewitt stated that he treated the 
veteran for possible schizophrenia in December 1976 and 
February 1977.  Dr. Hewitt also reported that, "he had been 
in the service and these symptoms were developing in him . . 
. [h]e does have Paranoid Schizophrenia and has had it since 
before Dec. 1976." 

In April 1994, a VA psychologist reviewed the veteran's 
claims file, including the service medical records and 
statements from Dr. Hewitt.  The psychologist stated that 
schizophrenia is currently conceptualized in a quite 
different manner than during the years when the veteran's 
aberrant behavior first came to the attention of psychiatric 
practitioners, and that it was now recognized that the active 
phase of schizophrenia is generally preceded by a prodromal 
phase in which there is a clear deterioration from a previous 
level of functioning.  The psychologist concluded that it was 
probable that the veteran, in addition to suffering from a 
substance abuse disorder, was in the prodromal phase of his 
schizophrenic illness as early as December 1976.  The 
psychologist further stated that it was "unfortunate that 
the records of his earliest psychiatric treatment, which 
would clarify this point, were not preserved."

The same VA psychologist stated in December 1994 that the 
veteran's service personnel records dated in February and 
July 1976, discussed above, showed marked behavioral changes 
consistent with the prodromal phase of his schizophrenic 
illness.  The prodromal phase was described as 
"characterized by behavioral changes including, but not 
limited to, '. . . a clear deterioration from a previous 
level of functioning . . . social withdrawal, impairment in 
role functioning . . . neglect of personal hygiene and 
grooming . . . and lack of initiative, interests, or 
energy.'"  Finally, the psychologist stated that although an 
argument could be made that the veteran's substance abuse was 
responsible for the changes, it would be unusual to observe 
such a rapid and pervasive deterioration as a result of 
substance abuse.  

In March 1996, Dr. Hewitt stated that he treated the veteran 
for early schizophrenia in December 1976 and February 1977.  
Dr. Hewitt also reported that the veteran had loss of 
association of words, was illogical in his conversations, and 
changed topics frequently.  The veteran reportedly tested 
negative for drugs and had no history of alcohol abuse.

The veteran submitted excerpts from several medical texts 
about schizophrenia, drug abuse, and alcohol-induced 
psychotic disorders to the RO.  One text indicated that a 
diagnosis of schizophrenia is often preceded by a milder or 
vaguer diagnosis such as personality disorder.  Also of a 
record is a medical text concerning the prodromal phase of 
psychosis. 

The veteran offered numerous statement on appeal, including 
at personal hearings at the RO in September 1993 and before 
the Board in June 1997.  He stated that his schizophrenia had 
its onset during active service.  He was reportedly agitated, 
nervous, and paranoid during service.  He also heard voices.  
Larry Ray also testified that he noticed that the veteran 
carried himself in a very peculiar way in April 1977, but 
that he did not treat him until 1981.  He had a master's 
degree in social work.  Finally, the veteran's pastor and 
brother testified that the veteran's behavior changed after 
his separation from service.  

In June 1997 and January 1998, Larry Ray stated that he had 
known the veteran since April 1977 and noticed that he 
appeared peculiar.  As he got to know him, he became 
convinced that the veteran was mentally ill.  He exhibited 
symptoms such as auditory hallucinations, delusions about 
people being after him, delusions about being poisoned in the 
Navy, looseness of association, inappropriate affect, and 
inappropriate sexual comments.  Mr. Ray indicated that the 
behavior he saw was more consistent with a psychotic disorder 
than a substance abuse problem.

In January 2001, a VA psychiatrist reviewed the veteran's 
claims folder in detail.  It was noted that even if the in-
service diagnosis of immature personality was a manifestation 
of prodromal schizophrenia as suggested by the April 1994 VA 
psychologist, there was no indication in the records of 
disability resulting from this condition other than symptoms 
which could have more likely been explained by drug abuse.  
In making this statement, the psychiatrist relied upon the 
August 1990 statement from the veteran's counselor that he 
had problems getting along with others and sleeping in class 
in 1977, as well as the notation on July 3, 1979, that the 
veteran had no known periods of sobriety.  The examiner 
further stated that:

The significance of a prodromal period prior to 
onset of a full-blown psychiatric illness such as 
schizophrenia requires elaboration.  Prodromal 
symptoms are recognized only retrospectively when 
a condition has become apparent through more 
obvious or florid manifestations.  If similar 
symptoms occur in the absence of a later psychotic 
condition, the individual is likely to be 
classified as having a personality disorder or 
various personality traits, a neurosis, or even 
simply as an eccentric.  Therefore, deciding 
whether a prodromal phase represents the actual 
beginning of an illness is a question of 
definition and can be restated as follows: 'Was 
the onset of the early symptoms in actuality the 
onset of the illness?'

If one accepts that an illness is demarcated as 
beginning at that point when a reasonable and 
skilled practitioner could have made the diagnosis 
according to accepted criteria of the time (as for 
example, on the basis of DSM-IV criteria today), 
then the answer to this question is 'No' since a 
clear diagnosis cannot be established solely on 
the basis of prodromal symptoms.  On the other 
hand, if the definition of the beginning of an 
illness is based on the appearance of initial 
symptoms which could only in retrospect have been 
recognized as the initial expression of the 
illness, then the answer is 'Yes'.

From a purely medical standpoint it is probable 
that practicing physicians would split 50-50 on 
the answer.  The only precedent with which the 
examiner is familiar is in the field of neurology.  
Multiple sclerosis is commonly preceded by 
symptoms which are considered suggestive but not 
diagnostic.  For example an optic neuritis may 
occur months to years prior to the onset of overt 
multiple sclerosis.  On the other hand, optic 
neuritis is followed later by the development of 
multiple sclerosis in only about 50% of the cases.  
Nevertheless, optic neuritis is thought of as an 
early warning sign for potential MS.  From a legal 
(if not medical) standpoint however, the diagnosis 
of multiple sclerosis is considered to be 
established at the point when a trained 
neurologist makes the diagnosis (not 
retrospectively to the onset of a preceding optic 
neuritis or other symptoms if such had occurred).

[The April 1994 VA psychologist] in his summary 
(04/15/94), did not clarify details of the 
reasoning by which he concluded the veteran was 
suffering from the prodromal phase of 
schizophrenia 'as early as December of 1976', 
other than noting the longitudinal history of a 
downward functional slide.  He refers in his 
historical review to the letters by Dr. Hewitt 
mentioned above.  He also commented in the letter 
12/20/94 that in his experience a rapid 
deterioration of this type was unusual for drug 
abuse alone.  This is probably accurate, but there 
has been no suggestion the veteran does not suffer 
from schizophrenia, only that there was no 
evidence of a diagnosable psychosis during the one 
year presumptive period which was disabling to a 
degree of 10% or greater.

While the examiner recognizes there may have been 
prodromal symptoms of schizophrenia during the 
first year after the veteran's discharge, there is 
no reliable evidence in the records provided to 
support this contention with any degree of medical 
assurance ("more likely than not").  Such a 
conjecture must, in the examiner's opinion, remain 
solely in a state of medical speculation.  No 
evidence was found to indicate functional 
disability prior to Dec 1979 which would not have 
been more likely due to substance abuse.


  

II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim.  The question the Board must now address 
is whether there is any duty of assistance or notice required 
by the new law that has not already been substantially 
completed in this case, notwithstanding that such assistance 
may not have been required under the former law, and, if not, 
whether there is any prejudice to the appellant in the 
Board's consideration of this question without referring it 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394. 

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
veteran was notified of the information and evidence required 
to substantiate his claim by means of the discussions in the 
prior Board decision/remands and supplemental statements of 
the case, which provided him notice of applicable regulations 
and the reasons and bases for the denial, as well as in a 
January 2000 letter from the RO.  See 38 U.S.C.A. § 5103 
(West Supp. 2001).  The RO also told the veteran what 
information or evidence it needed and followed up when 
necessary to let the veteran know what it lacked.  See RO 
letter to the veteran, dated October 24, 2000.

The RO obtained the veteran's available service medical 
records from the National Personnel Records Center (NPRC), 
and obtained his VA and available private treatment records.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  Records 
concerning the veteran's mental health/drug treatment at the 
Naval Drug Rehabilitation Center dated in 1976 and from Gary 
Community Mental Health were unavailable, although the RO has 
attempted to retrieve them.  Based upon a December 1979 
letter, it appears that the veteran was not actually treated 
at Gary Community Mental Health Center.  A search for 
additional service medical records yielded the response in 
December 2000 from the NPRC and the Naval Hospital in 
Jacksonville, Florida, that none are available.  It appears 
reasonably certain that such records do not exist and any 
further attempt to obtain the records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West Supp 2001).  Although the RO 
did not request the veteran's complete SSA records, it 
appears that the records considered by SSA are already of 
record, i.e., from VA, Mississippi State Hospital, and 
Southwest Mental Health Center.  It is also possible that the 
veteran has received more recent treatment by VA.  However, 
any additional post-service treatment records would do no 
more than confirm that the veteran currently has 
schizophrenia, a fact that is already shown by the evidence 
of record, and would not aid in substantiating the claim.  
The veteran has not stated that any treatment records would 
contain any medical opinions as to incurrence of his 
schizophrenia due to his military service.  The RO has 
discharged its duty.

Additionally, the veteran has been provided VA psychiatric 
examinations, and medical opinions were obtained in 1994 and 
2001.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  No 
further assistance to the veteran is required to comply with 
the duty to assist.

In this case, the appellant was given notice of the laws and 
regulations pertaining to entitlement to service connection, 
he was advised of the evidence that would support or help 
substantiate his claim, and he has been accorded the 
opportunity of a hearing.  He has been accorded VA 
examinations, and his private treatment records of which he 
provided notice have been secured.  The substantive laws and 
regulations to be applied are the same as those of which the 
appellant has had notice, and he has presented argument in 
support of his claim.  There is no prejudice to him in 
deciding his claim on the merits, because he has been told 
what the requirements are to prove his claim, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  The RO as 
complied with the previous remand instructions.  Further 
development and further expending of VA's resources is not 
warranted.  


B.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In addition, service connection for a psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

The record includes some evidence pertaining to a link 
between the veteran's schizophrenia and his military service 
that is favorable to the veteran's claim and some that is not 
favorable, and the Board must assess the probative weight of 
this evidence in rendering a decision.  To this end, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  For the following 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
schizophrenia. 

The veteran's service records show that he required constant 
supervision,  complained that he should not have to work with 
the rest of the engine room crew, kept to himself, was 
constantly tardy coming to work, and was very sloppy in his 
dress.  His complaints included upset stomach, mild insomnia, 
anorexia, and headaches.  Pertinent diagnoses included a 
situational reaction, drug dependence, situational 
depression, a histrionic personality, and an immature 
personality disorder.  Personality disorders are not diseases 
or injuries within the meaning of applicable law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2000).  There was no evidence of psychosis 
during service or upon VA psychological testing after service 
in 1979.  A VA examiner in July 1979 specifically concluded 
that the psychological testing did not indicate a 
schizophrenic illness and that there were no clinical 
manifestations of schizophrenic illness.  The veteran was not 
diagnosed as having schizophrenia until 1981, approximately 
five years following his separation from service.    

In the course of the pursuit of his claim, the veteran has 
reported that he had auditory hallucinations during service.  
These statements are not credible.  See Caluza v. Brown, 
7 Vet. App. 498, at 511, citing Burns v. HHS, 3 F.3d 415, 417 
(Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of 
the difficulties of remembering specific dates of events that 
happened . . . long ago"); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  He has 
given inconsistent reports at various times in his history.  
The medical records compiled pursuant to treatment accorded 
the veteran within the years shortly after service indicate 
that he gave a history of hearing voices only since 1978.  
The more recent statements offered in conjunction with his 
claim cannot be assigned the probative weight that the 
earlier statements can be accorded.  Indeed, the service 
medical records are entirely negative for any complaints of 
hearing voices, and while attempting to obtain VA benefits in 
October 1986, the veteran told a social worker to be sure to 
state in his social history that he began having paranoid 
ideations while he was in the Navy.  The veteran has also 
been untruthful in that he reported that he lost his job 
after service because of psychiatric problems; whereas, the 
medical records show that he lost his job in December 1977 
because of a foot injury.

In January 1982, H.R. Nail, M.D. stated that the veteran had 
been suffering from schizophrenic illness for many years.  A 
VA social worker reported in October 1990 that it was his 
understanding that the veteran's psychiatric condition 
predated 1979.  However, these statements are vague and do 
not specifically indicate that the veteran's psychiatric 
condition had its onset during active service or within one 
year following his separation from service.  Accordingly, 
they lack probative value.

Benton E. Hewitt, M.D. has offered eight statements 
indicating that he treated the veteran between December 1976 
and February 1977.  At first, he stated only that he treated 
him for a nervous condition and/or anxiety and that a 
definite diagnosis could not be made.  In later statements, 
he indicated that a diagnosis of paranoia possible 
schizophrenia, and/or early schizophrenia was made, and that 
the veteran suffered such symptoms as hearing voices and loss 
of association of words.  However, Dr. Hewitt has provided no 
contemporaneous treatment records or medical findings which 
lend credence to or corroborate this reported history.  The 
probative weight of his statements is further reduced given 
the gap in time between the actual treatment and his more 
recent written statements, and the manner in which his 
statements have shifted over a period of time.  

Additionally, Dr. Hewitt's statements are directly 
contradicted by the evidence of record.  For example, he 
stated that the veteran was unemployable in 1976 and 1977; 
however, he was employed until December 1977 when he lost his 
job due to a foot injury.  Dr. Hewitt also stated that 
examination for drugs was negative and the veteran denied 
alcohol use while being treated, but the 1979 VA records show 
that the veteran denied any periods of sobriety.  With 
respect to Dr. Hewitt's statement that the veteran had 
paranoid schizophrenia prior to December 1976, there is no 
indication that he reviewed the veteran's entire claims file, 
and given the inconsistent nature of the statements he has 
offered during the course of the appeal, the Board assigns 
little probative weight to his opinion and statements.  
Accordingly, his statements are insufficient to establish 
that the veteran's schizophrenia had its onset during service 
or within one year following his separation from service.  

Dr. Rodriguez's opinion that the veteran's symptoms of 
schizophrenia "may" date back to the 1970s when he was 
treated by Dr. Hewitt "because of psychotic symptoms" is 
inconclusive and unconvincing.  The qualified language of 
this opinion means that it has limited value.  Cf. Bloom v. 
West, 12 Vet. App. 185 (1999); Obert v. Brown, 5 Vet. App. 30 
(1993).  Further, Dr. Rodriguez did not review the claims 
folder, provided no rationale for his opinion, discussed no 
scientific or medical evidence supporting his opinion, and 
appears to have based the opinion upon the questionable 
reports from Dr. Hewitt. 

In June 1991, a VA examiner (who did not review the claims 
file) stated that the veteran's diagnosis of a personality 
disorder during service may have been the prodromal phase of 
his current psychiatric illness.  The April/December 1994 VA 
psychologist also opined that the veteran's in-service 
behavioral changes were consistent with the prodromal phase 
of his schizophrenic illness, and that although an argument 
could be made that substance abuse was responsible for the 
changes, it would be unusual to observe such a rapid and 
pervasive deterioration as a result of substance abuse.  

The opinion from the January 2001 VA psychiatrist disputes 
the foregoing opinions.  The psychiatrist noted that 
practicing physicians would split 50-50 as to whether the 
prodromal phase represents the actual beginning of an 
illness.  Regardless, the psychiatrist stated that even if 
the in-service diagnosis of a personality disorder was a 
manifestation of prodromal schizophrenia, there was no 
indication in the records of disability resulting from this 
condition other than symptoms which could have more likely 
been explained by the veteran's drug abuse.  In making this 
statement, he cited and relied upon specific medical evidence 
of record, including the August 1990 statement from the 
veteran's counselor that he had problems getting along with 
others and sleeping in class in 1977 and a notation on July 
3, 1979, that the veteran had no known periods of sobriety.  
The psychiatrist concluded that no evidence was found to 
indicate functional disability prior to December 1979 which 
would not have been more likely due to substance abuse.

Both the April/December 1994 VA psychologist and the January 
2001 psychiatrist reviewed the veteran's claims file.  
However, in weighing the opinion of a psychologist against 
that of a medical doctor, the opinion of the doctor carries 
greater weight.  The psychiatrist's opinion was based on 
review of the entire claims file, including the 
April/December 1994 psychologist's opinion.  The psychiatrist 
also provided detailed rationale and cited to specific 
evidence in the file as support for his opinion that the 
veteran's in-service symptoms were related to substance abuse 
rather than the prodromal phase of schizophrenia.  This 
opinion is found to be persuasive when considered with the 
rest of the evidence of record.  

Concerning the psychologist's initial statement in April 1994 
that it was probable that the veteran was in the prodromal 
phase of his schizophrenic illness as early as December 1976, 
this statement was predicated upon statements from Dr. 
Hewitt, which, as noted above, are unreliable.  The VA 
psychiatrist concluded that while there may have been 
prodromal symptoms of schizophrenia during the first year 
after the veteran's discharge, there is no reliable evidence 
in the records provided to support this contention with any 
degree of medical assurance and such a conjecture must remain 
solely in a state of medical speculation.  The more probative 
clinical evidence demonstrates that medical problems deemed 
symptomatic of schizophrenia were first manifested 1979, 
approximately three years following the veteran's separation 
from service.

Also of record are statements from Larry Ray and John C. 
Thomas to the effect that the veteran suffered from a 
psychotic disorder during service and/or within one year of 
his separation from service.  There is no indication that 
either Mr. Ray or Mr. Thomas reviewed the veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Larry Ray specifically reported that "information contained 
in [the veteran's] file here [at the Southwest Mississippi 
Mental Health Complex] and [his] history would lead one to 
believe that a probable diagnosis of Schizophrenic could be 
more appropriate than one of Histrionic Personality Disorder.  
I realize the difficulty involved in determining a 
diagnosis."  Mr. Ray based this opinion, in part, upon the 
veteran's history of having auditory hallucinations and being 
paranoid during service, which, as noted above, has been 
rejected by the Board.  The Court has held that "[t]he Board 
is not required to accept doctors' opinions that are based on 
the appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  The phrasing of Mr. 
Ray's opinion is also rather speculative.  Further, the 
January 2001 VA psychiatrist is a medical doctor and is 
better qualified to address the date of onset veteran's 
schizophrenia than Mr. Ray and Mr. Thomas, a social worker 
and a counselor.

There are numerous statements of record from relatives and 
acquaintances of the veteran indicating that they observed 
changes in his behavior shortly after his separation from 
service.  While competent to show their recollections 
regarding observations of the veteran, these statements are 
not cognizable to establish the onset of a chronic 
disability, such as schizophrenia.  There is no indication 
that any of the people submitting these lay statements has 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).   

The veteran provided excerpts from several medical texts 
about schizophrenia, drug abuse, alcohol-induced psychotic 
disorders, etc.  However, he is not a trained medical 
professional, and to the extent that he is attempting to 
extrapolate from the periodicals that his schizophrenia had 
its onset during service or within one year thereafter, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  Any 
contentions by the veteran that he had schizophrenia during 
active service or within one year thereafter are not 
competent.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The persuasive and relevant 
evidence of record establishes that the veteran's 
schizophrenia did not have its onset during active service or 
within one year following his separation from service, and is 
not related to any in-service disease or injury.  A VA 
neuropsychologist reported in September 1991 that neither 
drug nor alcohol abuse, such as that experienced by the 
veteran during service, could cause schizophrenia.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a psychiatric disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

